Citation Nr: 0719170	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-06 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis (claimed as 
asbestos disease).


REPRESENTATION

Appellant represented by:	Jimmy D. Shelton, attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the veteran's claim of entitlement 
to service connection for asbestosis.  The veteran was 
scheduled twice for hearings, in June 2006 and May 2007, and 
failed to attend either hearing.


FINDINGS OF FACT

A preponderance of the medical evidence fails to show a 
current diagnosis of asbestosis or any asbestos-related 
disability that is related to active service.


CONCLUSION OF LAW

Asbestosis, or any asbestos-related disability, was not 
incurred or aggravated in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2004 and June 
2006.  The originating agency asked the veteran to submit any 
pertinent evidence in his possession, and informed him of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's private treatment records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying this claim, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1). The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. M21-1, 
Part VI, 7.21(b)(1).  The Board notes that the veteran's 
various MOS assignments of Able Seaman, Deck Hand, and 
Boatswain's mate are not inherently considered to involve 
exposure to asbestos.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for asbestosis.  In this regard, 
the Board finds that the preponderance of the medical 
evidence of record indicates that the veteran does not have a 
current diagnosis of asbestosis, or any other disease related 
to asbestos exposure.  In support of this, the Board finds 
particularly probative the report of a November 2004 VA 
examination.  At that time, the examiner indicated that the 
entire claims file had been reviewed.  The veteran's history 
of cigar smoking for 35 years was noted, as was the veteran's 
reported history of asbestos exposure while serving aboard 
ships in the Navy.  Upon examination, the veteran's lungs 
were noted to be clear to auscultation bilaterally.  
Pulmonary function testing found the veteran to have normal 
lung volumes.  Diffusing capacity by single breath carbon 
monoxide study was 74 percent of predicted.  A chest X-ray 
revealed no pulmonary infiltrates or pleural effusions.  The 
examiner indicated that there was no evidence of pulmonary 
asbestosis, and although the veteran gave a history of 
exposure to asbestos, there were no radiographic features 
such as pleural plaques or pleural effusion correlating with 
that history.  The examiner indicated that the pulmonary 
function study results were also not consistent with a 
diagnosis of pulmonary asbestosis.  It was noted that the 
veteran did have significant hypertensive disease under 
treatment, with abnormalities of the left ventricle shown on 
echocardiography, and some confirmation on chest X-ray.  The 
examiner indicated that these abnormalities and the veteran's 
significant obesity could explain his principal symptom of 
exertional dyspnea and marginal abnormalities in pulmonary 
function.  The Board finds this report particularly probative 
in light of the fact that it was based on a review of the 
veteran's claims file, and a thorough examination of the 
veteran, including pulmonary function testing.

The Board recognizes the private opinion from a radiologist, 
dated January 2002, which indicates that the parenchymal 
changes noted on X-ray are consistent with asbestosis, 
provided the subject's exposure and history and period of 
latency are appropriate.  The Board also recognizes the 
opinion from a private physician, based in part on the 
January 2002 opinion, which indicates that the veteran had a 
history of occupational exposure to friable asbestos 
materials and an adequate latency period, and now 
demonstrates abnormalities on chest X-ray, as well as 
abnormalities with pulmonary function testing, which are 
consistent with asbestosis.
Clearly, however, these opinions are based in part on the 
veteran's own reported history of significant exposure to 
asbestos in service, and not on consideration of the 
veteran's claims file, to include his service medical and 
personnel records, which do not show significant occupational 
exposure to asbestos in service. The Board points out that, 
as a medical opinion can be no better than the facts alleged 
by the veteran, opinions based on an inaccurate (and/or 
incomplete) factual premise such as these have less probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).

Thus, the Board finds that the preponderance of the evidence 
of record fails to show a current diagnosis of asbestosis or 
any asbestos-related disability that is related to service.  
As the preponderance of the evidence of record is against 
this claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to service connection for asbestosis (claimed as 
asbestos disease) is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


